Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 1 of 17




                             U N ITED STA TES DISTR ICT C O U R T
                             SO UT H ERN DISTRICT O F FL O RID A

                                             CA SE N O .:

   SEC U RITIE S A ND EXC H A NG E CO M M ISSIO N ,
                                                            '
                                                            ,

                                                                       '0 6 3 1
                                                                              -
                                Plaintiff,                                    z/v'
                                                                                 - h sca

   N A TUM L D IA M O N D S IN VE STM EN T c o .,
   EA G LE FINA N CIAL D IA M O N D G RO UP IN C.
     A /K /A D IA M A NTE A TERL IER ,
   A RG YLE C 0 1N ,LLC ,
   Jo sE A N G EL A M A N ,
   H A R O LD SEIG EL,A N D
   JO N A TH AN H .SEIG EL,

                               D efendants,and

   H .S.M A NA G EM ENT G RO UP LLC,
   G O LD 7 O F M IA M 1,LL C                                                    SEALED
   WINNERSCHURCHINT/RNATIONALINC.
    O F W E ST PA LM BEA C H ,FLO R IDA ,                                        NO7'SEALED
   FR EDER ICK D.SH IPM AN ,AN D
   W H ITNEY SH IPM A N,

                               R eliefD efendants.


       OR D ER G M N TIN G TE M PO M R Y RE STR M N IN G O R D ER ,ASSET FR EEZE,
                          A ND O TH ER EM ER G EN CY R ELIEF

          Thiscause com esbefore the Courtupon the Em ergency M otion by PlaintiffSecuritiesand
   Exchange Com m ission for the following orders with respect to Defendants N attlral D iam onds
   lnvestmentCo.(tûNDlC'')5Eagle FinancialDiamond Group lnc.(ûtEagle''),Argyle Coin,LLC
   (iArgyle''),JoseAngelAman(ûiAman'')5HaroldSeigel(:kH.Seigel'')>andJohnathanH.Seigel(ttJ.
   Seigel'')and ReliefDefendantsH.S.M anagementGroupLLC,Gold7 ofM iami,LLC,W inners
   Church lnternationallnc.of W est Palm Beach, Florida,Frederick D. Shipm an and W hitney
   Shipm an,seeking:
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 2 of 17




              a Tem porary Restraining Order;
              anOrdertoShow CauseW hyaPreliminarylnjunctionShouldNotbeGranted;
              an OrderFreezing the A ssetsoflDefendantsand ReliefDefendants;
          4. an OrderRequiring Sw om A ccolmtings;
              an OrderProhibiting D estrud ion ofDoeum ents;
          6. aRepatriation Order'
                                ,and
              an OrderExpediting D iscovery.
          The Court has considered the Com m ission's Com plaint, its Em ergency M otion for a
   Temporary Restraining Order and OtherReliefand M emorandum of Law in Support,and the
   declarations and exhibits filed in supportof that m otion. The Courtfinds the Com m ission has
   madeasufficientandpropershowing in suppol'
                                            tofthereliefgranted herein by:('i)presentinga
   primafacie case of securities lawsviolationsby Aman and Argyle Coin;and (ii)showing a
   reasonable likelihood Am an and Argyle Coin will harm the investing public by continuing to
   violate the federalsecurities law s unless they are im m ediately restrained. The Courtalso finds
   goodcausetobelievethatunlessimmediatelyenjoinedby OrderofthisCourt,AmanandArgyle
   Coinwillcontinuetodissipate,concealortransferfrom thejurisdictionofthisCourtassetswhich
   couldbesubjecttoanOrderofDisgorgement.
          A ccordingly,the m otion is G R AN TED ,and the Courthereby ordersasfollow s:


                                    SH O W CA U SE H EA R IN G
          IT IS HEREBY ORDERED thatDefendants show cause,ifany,before the Honorable


   2019,in Courtroom                   ,United States Courthouse,in                               ,
   Florida,orassoonthereafterasthemattercanbeheard,whyaPreliminarylnjunctionpursuantto
   Rule 65 of the Federal Rules of Civil Procedure should not be granted against D efendants,as
   requested by the Com m ission.
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 3 of 17




                                                  II.
                             TEM PO R AR Y R ESTR AIN IN G O RD ER
                                    -



                               Section 17(a)(1)ofthe SecuritiesAct
          IT IS O RD ER ED AN D A DJU DG ED that,pending furtherOrderofthe Court,D efendants
   ArgyleCoinandAman arepreliminarilyrestrainedand enjoined from violatingSection 17(a)(1)
   oftheSecuritiesAd of1933(thetdsecuritiesAd''),15U.S.C.j77q(a)(1),intheofferorsaleof
   any security by the use of any m eans or instruments of transportation or communication in
   interstate com merceorby use ofthem ails,directly orindirectly:to em ploy any device,schem e,
   or artifice to defraud,by,directly orindirectly (i) creating a false appearance or otherwise
   deceiving any person, or (ii) disseminating false or misleading documents, materials, or
   inform ation or m aking, either orally or in writing, any false or m isleading statem ent in any
   communicationwithanyinvestororprospectiveinvestor,about:(A)anyinvestmentinsecurities;
   (B)theprospectsforsuccessofany productorcompany;(C)theuse ofinvestorfunds'     ,(D)the
   safety ofany securitiesinvestment;or(E)the misappropriation ofinvestorfundsorinvestment
   proceeds'
           ,
          IT IS FURTH ER O RD ER ED A ND ADJU DG ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoingparagraphalsobindsthefollowingwhoreceiveactualnoticeofthis
   Preliminarylnjunction bypersonalserviceorothenvise:(a)anyofAmanorArgyleCoin'sofficers,
   directors,agents,servants,employees,and attorneys;and (b) other persons in active concert or
   participation with A rgyle Coin orAm an.
                              B. Section 17(a)(2)oftheSecuritiesAct
          IT IS FURTH ER O RDERED A ND A DJUDG ED that,pending further Order ofthe Court,
   DefendantAman ispreliminarily restrained and enjoined from violating Section l7(a)(2)ofthe
   SecuritiesAct,15U.S.C.j77q(a)(2),intheofferorsaleofanysecuritybytheuseofanymeans
   orinstrum ents oftransportation orcom m unication in interstate com m erce orby use ofthe m ails,
   directly orindirectly:to obtain m oney orproperty by m eansofany untrue statem entofa m aterial
   factorany om ission to state a m aterialfactnecessary in orderto m ake the statem entsm ade,in the
   lightofthe circumstancesunderwhich they were made,notmisleading,by,directly orindirectly
   (i)creating afalse appearance orotherwisedeceiving anyperson,or(ii)disseminating falseor
   m isleading docum ents,m aterials,or inform ation or m aking,eitherorally orin w riting,any false
   orm isleading statem entin any com munication with any investororprospective investor,about:
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 4 of 17




   (A)anyinvestmentinsecurities;(B)theprospectsforsuccessofanyproductorcompany;(C)the
   useofinvestorfunds;(D)thesafety ofany securitiesinvestment;or(E)themisappropriation of
   investorfundsorinvestm entproceeds;
          IT IS FURTH ER O R DERED AND ADJUDG ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoingparagraphalsobindsthefollowingwhoreceiveacttlalnoticeofthis
   Preliminarylnjunctionbypersonalserviceorotherwise:(a)anyofAman'softicers,directors,agents,
   servants,employees,andattorneys;and(b)otherpersonsinactiveconcertorparticipationwithAman.
                             C. Section 17(a)(3)oftheSecuritiesAct
          IT IS FURTH ER O RDERED A ND ADJUD G ED that,pending furtherOrderofthe Court,
   DefendantsArgyleCoinandAmanarepreliminarilyrestrainedandenjoinedfrom violatingSection
   17(a)(3)oftheSecuritiesAct,15U.S.C.j77q(a)(3),intheofferorsaleofany securitybytheuse
   ofany m eansorinstnlm entsoftransportation orcom m unication in interstate com rnerce orby use
   ofthe m ails,directly or indirectly:to engage in any transaction,practice,or course ofbusiness
   which operatesorwould operate asafraud ordeceituponthepurchaser,by,directly orindirectly
   (i)creating a falseappearance orotherwisedeceiving any person,or(ii)disseminating falseor
   misleading docum ents,m aterials,orinfonnation orm aking,eitherorally orin writing,any false
   or m isleading statem entin any com m unication w ith any investor or prospective investor,about:
   (A)anyinvestmentinsecurities;(B)theprospectsforsuccessofanyproductorcompany;(C)the
   useofinvestorfunds'
                     ,(D)thesafety ofany securitiesinvestment;or(E)themisappropriation of
   investorfunds orinvestm entproceeds'
                                      ,
          IT IS FU RTH ER O R DERED A ND A DJUDG ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoingparagraphalsobindsthefollowingwhoreceiveactualnoticeofthis
   Preliminary Injunctionbypersonalserviceorothem ise:(a)anyofAmanorArgyleCoin'sofficers,
   directors,agents, servants,employees, and attorneys;and (b) other persons in active concel'tor
   participation with Argyle Coin orA man.
                  D. Section 10(b)and Rule 10b-5(a)ofthe Exchanze Act
          IT IS FURTH ER O RDERED A ND ADJUDG ED that,pending furtherO rder ofthe Court,
   Defendants Argyle Coin and Aman and their respective directors, officers,agents, servants,
   em ployees,attorneys,representatives and those persons in active concert or participation with
   them,andeach ofthem,areherebyrestrainedandenjoinedfrom violating Section 10(b)andRule
    10b-5(a)ofthe Securities Exchange Actof 1934 (çsExchange Act''),15 U.S.C.j 78j(b) and
   17C.F.R.j240.10b-5(a),byusinganymeansorinstrumentalityofinterstatecommerce,orofthe
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 5 of 17




   m ails,or of any facility of any nationalsecurities exchange,in connection with 'the purchase or
   sale ofany security,to em ploy any device,schem e,orartifice to defraud,by,directly orindirectly
   (i)creating afalse appearanceorotherwise deceiving any person,or(ii)disseminating false or
   m isleading docum ents,m aterials,or infornlation orm aking,eitherorally or in m 'iting,any false
   orm isleading statem entin any com m unication w ith any investor orprospective investor,about:
   (A)anyinvestmentinsecurities;(B)theprospectsforsuccessofanyproductorcompany;(C)the
   useofinvestorfunds;(D)thesafetyofany securitiesinvestment;or(E)themisappropriationof
   investorfundsorinvestmentproceeds;
          IT IS FUR TH ER O RDERED A ND ADJU DG ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoing paragraphalsobindsthefollowingwho receiveacttlalnoticeofthis
   PreliminaryInjunction bypersonalserviceorotherwise:(a)anyofAmanorArgyleCoin'sofficers,
   directors,agents,servants,employees,and attorneys; and (b) other persons in active concert or
   participation w ith A rgyle Coin orAm an.
                  E.     Section 10(b)and Rule10b-5(b)oftheExchanzeAct
          IT IS FUR TH ER O RD ERED A ND AD JUDG ED that,pending further Orderofthe Court,
   D efendant Am an and his respective directors,officers,agents, servants, em ployees, attorneys,
   representatives and those persons in active concertorparticipation w ith them ,and each ofthem ,
   isherebyrestrainedandenjoined from violating:Section l0(b)oftheExchangeActg15U.S.C.j
   78j(b))and Exchange ActRule 10b-5(b) 17 C.F.R.j 240.10b-5(b),by using any means or
   instrum entality ofinterstate com m erce,orofthe m ails,orofany facility ofany nationalsecurities
   exchange,in connection with the purchase orsale ofany security,to em ploy any device,schem e,
   orartifice to defraud,by,directly or indirectly (i)creating a false appearance orotherwise
   deceiving any person, or (ii) disseminating false or misleading documents, materialsp or
   infonuation or m aking, either orally or in w riting, any false or m isleading statem ent in any
   com municationwith any investororprospectiveinvestor,about:(A)any investm entin securities'
                                                                                             ,
   (B)theprospectsforsuccessofanyproductorcompany;(C)theuseofinvestorfunds;(D)the
   safety ofany securitiesinvestment;or(E)themisappropriation ofinvestorfundsorinvestment
   proceeds;
          IT IS FURTH ER O RDERED AN D ADJUD G ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoingparagraph alsobindsthefollowingwhoreceiveactualnoticeofthis
   PreliminaryInjunctionbypersonalserviceorotherwise:(a)anyofAman'sofficers,directors,agents,
   servants,employees,andattorneys'
                                  ,and(b)otllerpersonsinactiveconcertorparticipationwithAman.
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 6 of 17




                              Section 10(b)and Ruleb-stc)oftheExchanae Act
          IT IS FURTH ER O RDERED A ND ADJU DG ED that,pending furtherOrder ofthe Court,
   Defendants Argyle Coin and Am an and their respective directors, officers,agents,servants,
   em ployees, attom eys,representatives and those persons in active concert or participation w ith
   them,and each ofthem,arehereby restrained andenjoined from violating Section 10(b)ofthe
   ExehangeAd 15U.S.C.j78j(b)andExchangeActRule10b-5(c)17C.F.R.j240.10b-5(=),by
   using any m eansorinstrum entality ofinterstatecommerce,orofthem ails,orofany facility of
   anynationalsecuritiesexchange,in connectionwiththepurchaseorsaleofanysecllrity,to em ploy
   anydevice,scheme,orartificetodefraud,by,directlyorindirectly (i)creatingafalseappearance
   orotherwisedeceivinganyperson,or(ii)disseminatingfalseormisleadingdocuments,materials,
   or infonnation or m aking,either orally or in w riting,any false or m isleading statem ent in any
   communicationwithanyinvestororprospectiveinvestor,about:(A)anyinvestmentinsecurities;
   (B)theprospectsforsuccessofanyproductorcompany;(C)theuseofinvestorfunds;(D)the
   safety ofany securitiesinvestment;or(E)themisappropriation ofinvestorfundsorinvestment
   proceeds;
          IT IS FURTH ER O R DERED AND ADJUDG ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoing paragraphalso bindsthefollowingwho receiveactualnoticeofthis
   Preliminary Injunctionbypersonalserviceorotherwise:(a)any ofAmanorArgyleCoin'sofficers,
   directors,agents, servants,em ployees,and attorneys;and (b) other persons in active concertor
   participation w ith Argyle Coin orAm an.
                         G.      Sections5(a)and 5(c)ofthe SecuritiesAct
          IT IS FU RTHER O RDERED AND ADJUD G ED that,pending furtherOrderofthe Court,
   thatD efendants Argyle Coin and Am an and their respective directors,officers,agents,servants,
   em ployees,attorneys,representatives and those persons in active concert or participation w ith
   them,andeachofthem,areherebyenjoined from violating Section Sections5(a)and5(c)ofthe
   Securities Act (15 U.S.C.j 77e1by,directly or indirectly,in the absence of any applicable
   exem ption:
          (a)    Unlessaregistrationstatementisineffectastoasecurity,makinguseofanymeans
                 orinstnlm ents oftransportation orcom m unication in interstate com m erce orofthe
                 mails to sell such security through the use or m edium of any prospectus or
                 othenvise;
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 7 of 17




          (b)     Unlessaregistration statementisin effectastoa security,carryingorcausingto
                  becarried through them ailsorin interstate com m erce,by any m eansorinstrum ents
                  oftransportation,any such security forthe purpose ofsaleorfordelivery aftersale;
                  or

          (c)     M aking useofany meansorinstrumentsoftransportation orcommunication in
                  interstateeommeree orofthem ailsto offerto sellorofferto buy through the use
                 or medium of any prospectus or otherwise any security, unless a registration
                 statementhas been tiled with the Com mission as to such security,orwhile the
                 registrationstatementisthesubjectofarefusalorderorstoporderor(priortothe
                 effectivedateoftheregistrationstatement)anypublicproceedingorexamination
                 underSection 8oftheSecuritiesActg15U.S.C.j77hj.
          IT IS FURTH ER O RDERED AND ADJUD G ED that,asprovided in FederalRule ofCivil
   Procedure65(d)(2),theforegoing paragraphalso bindsthefollowingwho receiveacttlalnoticeofthis
   PreliminaryInjunction bypersonalserviceorotherwise:(a)anyofAmanorArgyleCoin'sofficers,
   directors,agents,servants,employees,and attorneys;and (b)otherpersons in active concertor
   participation with Argyle Coin orAm an.
                                                111.
                                         A SSET FR EEZE
                A sset Freeze A s To DefendantsA m an,A rgyle C oin,and H .Seigel,
                              and R eliefD efendantH .S.M anatem ent
          IT IS FURTH ER ORDERED that,pending determ ination ofthe Comm ission'srequest
   foraPreliminarylnjunction:
                 D efendants A m an, H . Seigel, and A rgyle Coin and Relief D efendant H .S.
   M anagement and their respective directors, officers, agents, servants, employeesn attorneys,
   depositories,banks,and those persons in active concertorparticipation w ith any one orm ore of
   them ,and each ofthem ,w ho receive noticeofthisorderby personalservice,m ail,em ail,facsim ile
   transm ission orotherwise,be and hereby are,restrained from ,directly or indirectly,transfening,
   setting off,receiving,changing,selling,pledging,assigning,liquidating orotherw isedisposing of,
   orwithdrawing any assetsorproperty,including butnotlim itedto cash,freecreditbalances,fully
   paid forsecurities,personalproperty,realproperty,and/orproperty pledged orhypothecated as
   collateralforloans,orcharging upon ordrawing from any linesofcredit,owned by,controlled
   by,orinthepossessionof,whetherjointlyorsingly,andwhereverlocated:
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 8 of 17




                         N aturalD iam onds;
                         Eagle Financial;
                         A rgyle Coin,LLC ;
                 4.      H .S.M anagem entG roup LLC;
                         H arold Seigel;and
                         Jose AngelA m an;
          B.     Any financialorbrokerage institution orotherperson orentity holding any such
   funds or other assets,in the nam e,forthe benetitor under the controlof Defentlants A m an,H .
   Seigel,andArgyleCoinandReliefDefendantH.S.M anagement,directlyorindirectly,heldjointly
   orsingly,and w hereverlocated,and w hich receivesactualnotice ofthisorderby personalservice,
   mail,em ail,facsim ile,or otherwise, shallhold and retain within its controland prohibitthe
   withdrawal, rem oval, transfer, disposition, pledge, encum brance, assignm ent, set off, sale,
   liquidation,dissipation,concealm ent,orotherdisposalofany such fundsorotherassets,including,
   butnotlim ited to,the follow ing presently know n bank accounts:


                      A etountN am e                               B ank ahd Location
    Argyle Coin,LLC                                            PN C Bank
    A ccountending 3766                                        Palm Beach,FL

    Argyle Coin,LLC                                            BOA
    Accountending 2316                                         Palm Beach,FL


                           A sset Freeze A sTo R eliefD efendant G old 7
          IT IS FUR TH ER O RD ERED that,pending detennination ofthe Com m ission's request
   foraPreliminarylnjunction'
                            .
         ReliefDefendantGold7ofMiami,LLC (ttG-7'')anditrespectivedirectors,officers,agents,
   servants, em ployees, attonw ys, depositories, banks, and those persons in active concert or
   participation w ith any one orm ore ofthem ,and each ofthem ,w ho receive notice ofthisorder by
   personalservice,m ail,em ail,facsim ile transm ission or otherw ise,be and hereby are,restrained
   from , directly or indirectly, transferring, setting off, receiving, changing, selling, pledging,
   assigning,liquidatingorotherwisedisposing of,orwithdrawing any assetsorproperty ofNatural
   Diam onds lnvestm entCo.,Eagle FinancialDiam ond Group,lnc.,Jose A m an,and A rgyle Coin,


                                                -
                                                    8-
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 9 of 17




   LLC ,including but not lim ited to diam onds A m an or any of his entities has given,pledged,
   consigned,loaned,orotherwise transferred to G-7.
                       A ssetFreeze A sT o R çliefD efendant W inners Church
           IT IS FURTHER O RDERED that,pending determination ofthe Com mission'srequest
   foraPreliminarylnjunction:
                  DefendantsReliefDefendantW innersChurch and itsrespectivedirectors,officers,
   agents,servants,em ployees,attorneys,depositories,banks,and thosepersonsinadiveconcel'tor
   participation w ith any one orm ore ofthem ,and each ofthem ,w ho receive notice ofthis orderby
   personalservice,m ail,em ail,facsim ile transm ission or otherw ise,be and hereby are,restrained
   from , directly or indirectly, transferring, setting off, receiving, changing, selling, pledging,
   assigning,liquidating or otherwise disposing of,orw ithdraw ing any assetsorproperty,including
   but not lim ited to cash, free credit balances, fully paid for securities, personal property, real
   property,and/or property pledged or hypothecated as collateral for loans,or charging upon or
   drawingfrom anylinesofcredit,ownedby,controlledby,orinthepossession of,whetherjointly
   or singly,and w hereverlocated:
                          N aturalD iam onds;
                          Eagle Financial;
                          A rgyle Coin,LLC;
                  4.      H .S.M anagem entGroup LLC ;
                          H arold Seigel;and
                  6.      Jose AngelAm an;
                  A ny tinancialor brokerage institution or other person orentity holding any such
   funds or other assets,in the nam e,forthe benefitor under the controlof Defendants A m an,H .
   Seigel,andArgyleCoinandReliefDefendalïtH.S.M anagement,directlyorindirectly,heldjointly
   orsingly,and whereverlocated,and which receivesactualnotice ofthisorderby personalservice,
   m ail, em ail, facsim ile, or otherw ise, shall hold and retain w ithin its control and prohibit the
   withdrawal, removal, transfer, disposition, pledge, encumbrance, assignm ent, set off, sale,
   liquidation,dissipation,concealm ent,orotherdisposalofany such fundsor otherassets.
                  This asset freeze is lim ited to the am ount W inners Church received from the
   securitiesfraud,which isestim ated atthistime to be$1m illion.
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 10 of 17




                 A ssetFreeze A s To ReliefD efendantsF.Shipm an and W .Shipm u
           IT IS FU RTH ER O R D ER ED that,pending detennination of the Com m ission's request
    foraPreliminarylnjunction:
           A.      Defendants Relief D efendants F.Shipm an and W .Shipm an and their respective
    directors,ofticers,agents,servants,employees,attorneys,depositories,banks,and those persons
    in active concertor participation w ith any one or m ore ofthem ,and each of them ,who receive
    notice ofthisorderby personalservice,m ail,em ail,facsimiletransm ission orotherwise,be and
    hereby are,restrained from ,directly or indirectly,transferring, setting off,receiving,changing,
    selling,pledging,assigning,liquidating or otherwise disposing of,or w ithdraw ing any assets or
    property,including butnotlim ited to cash,freecreditbalances,fully paid forsecurities,personal
    property,realproperty,and/orproperty pledged orhypothecated ascollateralforloans,orcharging
    upon ordrawing from any linesofcredit,ow ned by,controlled by,orin the possession of,w hether
    jointlyorsingly,andwhereverlocated:
                          NaturalDiam onds'
                                          ,
                          Eagle Financial;
                          Argyle Coin,LLC;
                          H .S.M anagem entG roup LLC ;
                          H arold Seigel;and
                   6.     Jose A ngelA m an;
           B.     A ny financial or brokerage institution orother person orentity holding any such
    funds or other assets,in the nam e,for the benefit or under the controlof Relief Defendants F.
    ShipmanandW .Shipman,directlyorindirectly,heldjointlyorsingly,andwhereverlocated,and
    w hich receivesactualnotice ofthisorderby personalsenice,m ail,em ail,facsim ile,orothenvise,
    shallhold and retain w ithin its controland prohibitthe w ithdraw al,rem oval,translèr,disposition,
    pledge, encum brance,assignm ent, set off,sale, liquidation,dissipation,concealm ent, or other
    disposalofany such fundsorotherassets.
                  This assetfreeze is lim ited to the am ounts F.Shipm an and W .Shipm an received
    from thesecuritiesfraud,whichisestim atedatthistimeto be$705,00forF.Shipman and $40,000
    forW .Shipm an.
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 11 of 17




                                                  lV .
                                      SW O RN A CC O UN TIN G S
           A.     A ccountinz and Identification ofA ccounts bv Am an
           IT IS FUR TH ER O R D ERE D thatw ithin five calendardaysofthe issuance ofthisO rder,
    DefendantNDIC shall:
             (a) makeasworn accounting tc,thisCourtandtheCommission ofal1funds,whether
    in the form ofcompensation,commissiors,income (including paymentstbrassets,shares or
    propertyofanykind),andotherbenetits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)received,directlyorindirectly,byAman;
            (b) makeaswornaccountingtothisCourtandtheCommissionofallassets,funds,or
    otherproperties,whetherrealorpersonal,held byAman,jointly orindividually,orforitsdirect
    or indirectbeneticial interest,or over w hich it m aintains control,wherever situated,stating the
    location,value,and disposition ofeach such asset,fund,and otherproperty;and
            (c) provideto the Courtand theCommission a swonzidentification ofallaccounts
    (including,butnotlimitedto,bankaccounts,savingsaccounts,securitiesaccountsanddepositsof
    any kind and whereversituated)in which he (whethersolely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overwhich he hasthe pow erorrightto exercise control.
           B.     Accountinz and Identification ofAccounts bv A ra le C oin
           IT IS FU RTH ER O R DER ED thatwithin five calendardays ofthe issuance ofthis Order,
    D efendantArgyle Coin shall:
            (a) makeasworn accountingtothisCoul'tandtheCommission ofallfunds,whether
    in the form ofcompensation,commissions,income (including payments forassets,shares or
    propertyofanykind),andotherbenefits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)receivedbyArgyleCoin directlyorindirectly'
                                                                       ,
           (b) makeaswornaccountingto thisCourtandtheCommission ofa11assets,funds,or
    otherproperties,whetherrealorpersonal,heldby ArgyleCoin,jointlyorindividtlally,orforhis
    directorindirectbeneficialinterest,oroverwhich itmaintainscontrol,whereversituated,stating
    thelocation,value,and disposition ofeach such asset,fund,and otherproperty;and
            (c) provideto the Courtand theCommission a swonzidentification ofallaccounts
    (including,butnotlimitedto,bankaccounts,savingsaccounts,securitiesaccountsanddepositsof
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 12 of 17




    any kind and whereversituated)in which it(whether solely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overw hich ithasthe powerorrightto exercise control.
           C.      A ccountine and Identifiçation of A ccounts bv Relief Defendant H .S.
    M anazem ent
           IT IS FU RTH E R O R DER ED thatwithin five calendardaysofthe issuanceofthis Order,
    ReliefDefendantH.S.M anagem entshall:
                   m ake a sw orn accounting to this Courtand the Com m ission ofallfunds,whether
    in the folnn ofcompensation,commissions,income (including payments forassets,sharesor
    propertyofanykind),andotherbenefits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)receivedbyI.I.S.M anagementdirectlyorindirectly'
                                                                             ,
            (b) makeaswornaecountingtothisCourtandtheCommission ofallassets,funds,or
    otherproperties,whetherrealorpersonal,heldbyH.S.M anagement,jointlyorindividually,orfor
    his director indirect beneficial interest,o1'over w hich it m aintains control,wherever situated,
    statingthe location,value,and disposition ofeach suchasset,fund,and otherproperty;and
            (c) provideto the Courtand the Commission aswol'     n identification ofa11accounts
    (including,butnotlimitedto,ba.
                                 nkaccounts,savingsaccounts,securitiesaccountsanddepositsof
    any kind and whereversituated)in which it(whethersolely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overwhich he hasthe pow erorrightto exercise control.
           D. Accountin: and ldentification ofAccountsbv Gold 7 ofM iam i(iiG-7'')
           IT IS FUR TH ER O R DER ED thatw ithin tivecalendardaysofthe issuance ofthisO rder,
    ReliefDefendantG-7 shall:
                  m ake a sw orn accounting to this Courtand the Com m ission ofallfunds,whether
    in the fonn ofcompensation,commissions,income (including paymentsforassets,sharesor
    propertyofanykind),andotherbenefits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)receivedbyG-7directlyorindirectly;
           (b) makeaswol'   n accountingtothisCourtandtheCommissionofallassets,funds,or
    otherproperties,whetherrealorpersonal,heldby G-7,jointly orindividually,orforitsdirector
    indirect beneticial interest,or over which it maintains control,wherever situated, stating the
    location,value,and disposition ofeach such asset,fund,and otherproperty;and
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 13 of 17




            (c) provideto the Courtand theCommission a sworn identification ofa1laccounts
    (including,butnotlimitedto,bankaccounts,savingsaccounts,securitiesaccountsanddepositsof
    any kind and wherever situated)in which it(whethersolely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overwhich he hasthe powerorrightto exercise control.
           E.     Accountinz and ldentifiqation of Accounts bv Frederick Shipm an (iiF.
    Shipm an'')
           IT IS FURTHER ORDERED thatwithinfivecalendardaysoftheissuanceofthisOrder,
    ReliefDefendantF.Shipm an shall:
             (a) makeaswonzaccounting tothisCourtand theCommissionofallfunds,whether
    in the form ofcompensation,commissions,income (including payments forassets,sharesor
    propertyofanykind),andotherbenefits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)receivedbyF'.Shipmandirectly orindirectly'
                                                                       ,
            (b) makeaswol'   naccountingtothisCourtandtheCommissionofallassets,funds,or
    otherproperties,whetherrealorpersonal,held byF.Shipman,jointly orindividtlally,orforhis
    directorindirectbeneficialinterest,oroverwhich hem aintainscontrol,whereversituated,stating
    the location,value,and disposition ofeach such asset,fund,and otherproperty;and
                  provide to the Courtand the Com m ission a sw orn identification of allaccounts
    (including,butnotlimitedto,bankaccounts,savingsaccounts,securitiesaccountsanddepositsof
    any kind and whereversituated)in which he (whethersolely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overwhich he hasthe pow er orrightto exelvise control.
          F.      Accountine and ldentificytion of Accounts bv W hitnev Shipm an (<dW .
    Shipm an''j
          IT IS FU R TH ER O R D ERED thatw ithin tive calendardays ofthe issuance ofthisO rder,
    ReliefD efendantW .Shipm an shall:
            (a) makeasworn accounting tothisCourtand theCommissionofa1lfunds,whether
    in the fonn ofcompensation,commissions,income (including payments forassets,shares or
    propertyofanykind),andotherbenefits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)receivedbyW .Shipmandirectlyorindirectly;
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 14 of 17




           (b) makeaswornaccountingtothisCourtandtheCommissionofal1assets,funds,or
    otherproperties,whetherrealorpersonal,held byW .Shipman,jointlyorindividually,orforhis
    directorindirectbeneficialinterest,oroverwhich hemaintainscontrol,whereversituated,stating
    the location,value,and disposition ofeach such asset,fund,and otherproperty;and
                   provide to the Court and the Com m ission a sw orn identitication of a1laccounts
    (including,butnotlimitedto,bankaccounts,savingsaccounts,securitiesaccountsanddepositsof
    any kind and whereversituated)in which he (whethersolely orjointly),directly orindirectly
    (includingthroughacomoration,partnership,relative,friendornominee),eitherhasaninterestor
    overw hich he has the pow erorrightto exercise control.
           G.      A ccountine and Identification of A ccounts bv R elief D efendant W inners
    C hurch
           IT IS FU RT H ER O R DER ED thatw ithin five calendardays oftheissuance ofthisOrder,
    ReliefD efendantW inners Church shall:
           (a) makeasworn accountingtothisCourtand theCommission ofa1lfunds,whether
    in the fonn ofcompensation,commissions,income (including payments for assets,sharesor
    propertyofanykind),andotherbenefits(includingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)receivedbyC' i
                                           r-7directlyorindirectly;
           (b) makeaswornaccountingtothisCourtandtheCommission ofa11assets,funds,or
    otherproperties,whetherrealorpersonal,heldbyG-7,jointlyorindividually,orforitsdirector
    indirect beneficial interest, or over w hich it m aintains control, wherever situated, stating the
    location,value,and disposition ofeach such asset,fund,and otherproperty;and
            (c) provide to the Courtand the Commission a sworn identification ofal1accounts
    (including,butnotlimitedto,bankaccounts,savingsaceounts,seeuritiesaccountsanddepositsof
    any kind and whereversituated)in which it(whethersolely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overw hich he hasthe pow erorrightto exercise control.




                                                 -
                                                     14 -
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 15 of 17




           H.      A ccounting and Identification ofA ccountsbv H .Seiuel
           IT IS FUR TH ER O RD ER ED thatw ithin fivecalendardaysofthe issuance ofthis Order,
    D efendantH .Seigelshall:
            (a) makeaswornaccountingtc,thisCourtandtheCommission ofa11funds,whether
    in the fonu ofcompensation,commissions,income (including payments forassets,sharesor
    propertyofanykind),andotherbenefits(inllludingtheprovisionofservicesofapersonalormixed
    businessandpersonalnature)received,directlyorindirectly,byAman;
           (b) makeaswornaccountingtothisCourtandtheCommissionofallassets,funds,or
    otherproperties,whetherrealorpersonal,heldby Aman,jointlyorindividually,orforitsdirect
    or indirect beneficial interest,or over which it m aintains control,w herever situated,stating the
    location,value,and disposition ofeach such asset,fund,andotherproperty;and
            (c) provide to the Courtand the Commission a swol'n identification ofallaccounts
    (including,butnotlimitedto,bankaccounts,savingsaccounts,securitiesaccountsanddepositsof
    any kind and whereversituated)in which he (whethersolely orjointly),directly orindirectly
    (includingthroughacorporation,partnership,relative,friendornominee),eitherhasaninterestor
    overw hich he hasthe pow erorrightto exercise control.
                                                   V.
                                    REC O R D S PR ESERV A TIO N
           IT IS FURTHER ORDERED that,pending determ ination ofthe Comm ission'srequest
    foraPreliminary Injunction,DefendantsArgyle,Aman,and H.Seigelandal1ReliefDefendants,
    their directors, ofticers, agents, selwants, em ployees, attorneys, depositories, banks, and those
    personsin active concertorparticipation with any one orm ore ofthem ,and each ofthem ,be and
    they hereby are restrained and enjoined from,directly or indirectly,destroying,mutilating,
    eoncealing,altering,disposing of,orotherwiserendering illegible in any m anner,any ofthebooks,
    records,docum ents,correspondence,brochures,m anuals,papers,ledgers,accounts,statem ents,
    obligations,files and other property of or pertaining to Defendants Argyle,A m an,and H .Seigel
    and allRelief Defendants wherever located and in whatever fonn,electronic or otherw ise,until
    furtherOrderofthisCourt.
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 16 of 17




                                                     V I.
                                      EX PED ITED DISC O VE RY
           IT IS FU RTH ER O RD ERED that:
            (a) lmmediately upon entry ofthisOrder,and whiletheCommission'srequestfora
    Preliminary lnjunction ispending,the pallies may take depositionsupon oralexamination of
    partiesand non-partiessubjed to two days'notice. Should any Defendantfailto appearfora
    properly noticed deposition,thatpartym ay beprohibitedfrom introducing evidenceatthehearing
    ontheCommission'srequestforapreliminaryinjunction;
           (b) lmmediately upon entry ofthisOrder,and whiletheCommission'        'srequestfora
    Preliminaly Injunctionispending,thepartiesshallbeentitledtoserveinterrogatories,requestsfor
    the production of docum ents and requests for adm issions.The parties shall respond to such
    discovery requestsw ithin two daysofservice;
                  lm m ediately upon entry of this Order,and while the Com m ission's request for a
    Preliminary lnjunction ispending,the parties may issue subpoenasfordocuments,thingsand
    electronically stored inform ation to non-partiespursuantto Fed.R.Civ.P.45,w ith responses due
    within oneweek ofthedateofselwice;
           (d)    AllresponsestotheCommission'sdiscovery requestsshallbedelivered to Amie
    Riggle Berlin, Esq. at 801 Brickell Avenue, Suite 1800, M iam i, Florida 33131 by the m ost
    expeditiousm eans available;and
           (e)    Service of discovery requests shallbe sufficientifmade upon the parties by
    facsim ile or overnight courier, and depositions m ay be taken by telephone or other rem ote
    electronic m eans.
                                                 V lI.
                                R ETENTIO N O F JU R ISDIC TIO N
           IT ISHEREBY FURTHER ORDERED thatthisCourtshallretainjurisdictionoverthis
   m atterand D efendants and ReliefD efendants in orderto im plem entand carry outthe term sofa11
    Orders and Decreesthatm ay be entered and/orto entertain any suitable application orm otion for
   additionalreliefwithin thejurisdiction ofthisCourt,and willorderotherreliefthatthisCourt
   deem s appropriate underthe circum stances.




                                                 -   16 -
Case 9:19-cv-80633-RLR Document 4-1 Entered on FLSD Docket 05/13/2019 Page 17 of 17




            D O N E AN D O R D ER ED in Cham bersin             ,Florida,this
                                                                            -    day ofM ay,
    2019.




                                              UN ITED STATES D ISTRICT JUD G E




    Copiesto:CounselofRecord
